DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 7 calls for “said opening”; claim 1 line 6 calls for “a single opening”; it is unclear if and how they are related.
Claim 3 line 1, “the transmission” lacks clear antecedent basis.
Claims 6-9 line 1 calls for “the opening”; claim 1 line 6 calls for “a single opening”; it is unclear if and how they are related.
Claim 10 is similarly rejected as claim 1 above.
Claims 15 and 16 are similarly rejected as claims 6-9 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki et al. (US 6935702) in view of Widner et al. (US 5549046).
Okazaki et al. discloses a blasting system comprising:
a borehole; a blast probe positioned within the borehole, the blast probe comprising a high voltage electrode, a ground casing tube surrounding the electrode, said ground casing tube connected to an electrical ground, and a blast media comprising water or other incompressible fluid wherein the high voltage electrode and the ground casing tube are submerged in the blast media (see Fig. 20, cols. 1 and 2).  Okazaki et al. discloses the invention substantially as claimed.  However, Okazaki et al.lacks a blast probe comprising a high voltage electrode, a dielectric material surrounding the high voltage electrode, a ground casing tube surrounding the dielectric material, and a single opening in the ground casing tube, said opening extending through the dielectric material to the high voltage electrode, such that the high voltage electrode is exposed.  Widner et al. teaches a blast probe (see Figs. 9-11, col. 6-8) comprising a high voltage electrode (58), a dielectric material (64) surrounding the high voltage electrode, a 
Re claim 2, a capacitor assembly electrically connected to the high voltage electrode through a high voltage wire within a transmission cable (see Fig. 20, cols. 1 and 2 of Okazaki et al.).
Re claim 3, wherein a ground wire within the transmission is electrically connected between the capacitor assembly and the ground casing tube. (see Fig. 20, cols. 1 and 2 of Okazaki et al.).
Re claim 4, it would have been considered obvious to one of ordinary skill in the art to further modify Okazaki et al. (as modified above) to have the capacitor assembly  positioned within the borehole since relocating parts is old and well known engineering expedient.
Re claim 5, the single opening in the ground casing tube is positioned in the borehole at a location to focus a plasma blast (see Widner et al. Figs. 9-11).
Re claim 6, it would have been considered obvious to one of ordinary skill in the art to further modify Okazaki et al. (as modified above) to have the opening in the ground casing tube elliptical in shape since changing of shape is a well known engineering expedient.


Re claim 7, wherein the opening in the ground casing tube is circular (see Figure 17 of Widner et al.).
Re claim 8, wherein the opening is between 5 and 30 degrees wide (see Fig. 11 of Widner et al.).
Re claim 9, it would have been considered obvious to one of ordinary skill in the art to further modify Okazaki et al. (as modified above) to have the dielectric material a G10 insulator since such material type is old and well known in the art.
Re claim 10, see discussion of claim 1 above.
Re claims 11-14, it would have been considered obvious to one of ordinary skill in the art to modify Okazaki et al. (as modified above) to include the specifics as called for in claims 11-14 since such a modification is based on old and well known material types.
Re claims 15,16, see discussion above with respect to claims 6,7.
Re claims 18-20, top probe plate (see Figs. 20,21 of Widner et al.)
Re claims 17, it would have been considered obvious to one of ordinary skill in the art to modify Okazaki et al. (as modified above) to include a bottom plate, similar to the top place taught by Widner et al. (Figs. 20,21) since such a modification would provide stability for the blast probe.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS
2/12/2022